IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

R. S., A CHILD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2919

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 12, 2016.

An appeal from the Circuit Court for Alachua County.
Robert E. Roundtree, Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      Appellant, R.S., admitted to violating the terms of her juvenile probation,

which were imposed after she was convicted of misdemeanor possession of

marijuana. As a result of this violation, the trial court adjudicated her delinquent

and committed her to a non-secure residential program. We affirm the adjudication

of delinquency, but reverse the disposition order because, as conceded by the State,
the trial court erred in committing R.S. to a non-secure residential program without

making the required written findings.          See § 985.441(2)(d), Fla. Stat. (2014)

(authorizing the trial court to commit a child whose offense is a misdemeanor to a

non-secure residential placement if the court makes written findings that “the

protection of the public requires such placement or that the particular needs of the

child would be best served by such placement.”). We remand for the trial court to

make written findings to support its placement decision, or if it is unable to do so, to

enter an appropriate disposition order. See R.S.C. v. State, 157 So. 3d 541 (Fla. 1st

DCA 2015); P.W. v. State, 135 So. 3d 583 (Fla. 1st DCA 2014); K.M.H. v. State, 91

So. 3d 262 (Fla. 1st DCA 2012). All other issues raised on appeal are affirmed

without further comment.

      AFFIRMED in part; REVERSED in part; REMANDED with directions.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.




                                           2